Citation Nr: 1645436	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from October 1979 to October 1982.  He also had subsequent duty with the Army National Guard until April 1991.

This matter comes before the Board of Veterans' Appeals (Board on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from a psychiatric disability which had its onset during service and that his psychiatric symptoms have persisted since service.   

The Veteran reported in April 2013 that he suffered from symptoms of bipolar disorder while in service and noted that he was irritable, argumentative, suspicious, and delusional with manic episodes.  The Veteran submitted a copy of an incident report in which the subject which appears to be the Veteran was charged with Breach of the Peace after becoming involved in a physical altercation on July 4, 1982.  Most of the identifying information in that incident report has, however, been blackened out.  

VA treatment records dated in June 2014 indicate that the Veteran reported a history of onset of symptoms at 20 years of age and admitted at that time he experienced persecutory and referential delusions.  The Board notes that at the time of his entrance onto active duty in October 1979, the Veteran was 20 years old.

Reports of Medical Examination in October 1982 and July 1987 show no psychiatric abnormality.  In the Report of Medical History completed by the Veteran in October 1982, he denied ever having depression, excessive worry, and nervous trouble of any sort.   

Medical records furnished by Social Security Administration (SSA) indicate onset of treatment for paranoia and delusions began in 1991 and that he had been diagnosed as having bipolar disorder and personality disorder.  National Guard medical records include a November 9, 1990, note that the Veteran was on Lithium and Artane for manic depression and that the problem was well controlled for [two months].  Therefore, remand is needed to determine any dates of active duty for training after October 1982 and before November 1990.

In addition, the record indicates that the Veteran was an inmate at Union Correctional Institution from March 1993 to March 2007.  The Veteran should be requested to provide authorization for VA to obtain any psychiatric records during his time at that facility. 

Further, VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In light of the above, the Board finds that the low threshold for providing a VA examination has been met.  See McLendon, 20 Vet. App. 79.  Accordingly, the case must be remanded so that the Veteran may be afforded a VA examination to provide a diagnosis for any current acquired psychiatric disability, and an opinion as to whether any diagnosed acquired psychiatric disability is causally related to his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to verify, through official sources, whether the Veteran served on a period of active duty for training with the Florida Army National Guard from September 1990 to November 1990, or at any time prior to September 1990.  If the records are determined to be unavailable, issue a formal finding of unavailability documenting such, and notify the Veteran and his representative accordingly.

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his psychiatric disorders that is not evidenced by the current record; in particular during active duty or active duty for training periods while serving with the National Guard.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file, to include all psychiatric treatment while the Veteran was an inmate at Union Correctional Institution from March 1993 to March 2007.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  After the foregoing development has been completed to the extent possible, the Veteran should be afforded a VA psychiatric examination.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic psychiatric disorders and for each disorder provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service, to include any verified period of active duty for training.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

